 1   Matthew Miller, Esq. (SBN 185741)
     matt@millermlaw.com
 2   LAW OFICES OF MATTHEW MILLER
     755 Fresca Court
 3   Solana Beach, California 92075
     Telephone: (858) 755-6688
 4   Facsimile: (425) 962-7935
 5
     Attorney for Plaintiff Zachary Miller
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   ZACHARY MILLER, an individual,                       Case No.: 3:20-cv-02187-LAB-DEB
11
                   Plaintiff,                             DECLARATION OF ZACHARAY
12         vs.                                            MILLER IN SUPPORT OF
                                                          PLAINTIFF’S OPPOSITION TO
13                                                        DEFENDANTS’ MOTION TO
     EASY DAY STUDIOS PTY LTD, an                         STRIKE PLANTIFF’S
14   Australian proprietary limited company;              COMPLAINT PURSUANT TO
                                                          CALIFORNIA CODE OF CIVIL
15   REVERB COMMUNICATIONS, INC.,                         PROCEDURE § 425.16
     a California corporation; and DOES 1-
16   25 INCLUSIVE,                                        Date:         March 15, 2021
17                                                        TIME:         11:15 A.M.
                   Defendants.                            CRTRM:        14A
18                                                        Judge:        Hon. Larry A. Burns
19
20
21
22
23
24
25
26
27
28
                                                     -1-
       DECLARATION OF ZACHARY MILLER IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE
                  PLANTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE § 425.16
 1         I, Zachary Miller, here by declare as follows:
 2         1.     I am the Plaintiff in this action.
 3         2.     I have been a professional skateboarder since 2009. I have personal
 4   knowledge of the facts stated in this declaration, and if called as a witness, could
 5   and would testify competently to the truth of the facts as stated herein.
 6         3.     I have been paid to endorse skateboarding products and appear in
 7   promotional material since I was eighteen year old and I am currently thirty-one
 8   years old.
 9         4.     For several years I endorsed QUIKSILVER branded goods. During my
10   endorsement engagement with QUIKSILVER I featured in a multi-year campaign,
11   where I traveled to South Africa, France three times, Spain twice, Hawaii twice,
12   Australia twice and along the west coast of the United States multiple times. On
13   each trip the QUIKSILVER team would do photo shoots and team signings at
14   QUIKSILVER stores. My likeness was used extensively by QUIKSILVER during
15   this time. (See Complaint, P. 5).
16         5.     I currently endorse NIXON branded goods. Over the course of my
17   endorsement relationship with NIXON I have been: featured on a billboard, in
18   numerous marketing campaigns, the featured professional on the homepage of
19   NIXON’s website, and on the “Team” page. The NIXON team is an exclusive
20   selection of top professional in multiple disciplines. Some of my teammates/peers
21   include Zion Wright, a member of the US Olympic skateboarding team and John
22   John Florence, a two (2) time champion of the World Surf League Men's
23   Championship Tour. Attached hereto, as Exhibit 1, is a print out of the “team”
24   page on NIXON’s website.
25         6.     I have also consented to use of my likeness for non-skateboarding
26   brands. I was paid thirty thousand ($30,000) dollars by Google to appear in an
27   approximately one-minute long video advertisement. Attached hereto, as Exhibit 2,
28
                                                     -2-
       DECLARATION OF ZACHARY MILLER IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE
                  PLANTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE § 425.16
 1   is a screengrab of the Google video.
 2         7.    I was featured in a short television program that was part of NBC’s
 3   coverage of the Dew Tour, a series of skateboard contests. The television program
 4   aired on NBC broadcast television in 2009. Attached hereto, as Exhibit 3, is a
 5   screengrab of the NBC video that is now available on YouTube.
 6         8.    I have frequently appeared in editorial photos (see Complaint P. 6),
 7   photograph appeared in The Skateboard Mag, and interviews in skateboarding
 8   publications. Attached hereto, as Exhibit 4, is an interview that appeared in Juice
 9   Magazine.
10         9.    Sometime in April, 2019 I was contacted by Jeff Goforth, who I knew
11   because he worked for the skateboard footwear brand I endorsed, DC SHOES. He
12   asked if I would be willing to model clothing to motion capture the clothing
13   moving on a person to be used in a videogame. I agreed to modeling clothing for
14   the photo shoot.
15         10.     During the photo shoot, while I modeled multiple outfits, Mr. Goforth
16   told me several times that they would not use my likeness or anything that would
17   identify me in the videogame.
18         11.     At no time prior to, during or after the photo shoot did Mr. Goforth, or
19   anyone else from Defendant Easy Day Studios Pty Ltd (“Easy Day”) or Defendant
20   Reverb Communications, Inc. (“Reverb”), (collectively “Defendants”), request to
21   use my likeness in a videogame, or for any other purpose, and I never consented to
22   have my likeness used by Defendants.
23         12.     On or about July 16, 2019, Mr. Goforth texted me a rough rendering of
24   me from the photo shoot. I was amazed by how realistic and closely it resembled
25   me. In a text exchange with Mr. Goforth, he told me that the image wasn’t the final
26   image, which I interpreted to mean they would obscure the face of the character so
27   it wouldn’t resemble me, and he said “It won’t have your name anywhere or
28
                                                     -3-
       DECLARATION OF ZACHARY MILLER IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE
                  PLANTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE § 425.16
 1   anything (emphasis added) if you’re worried about that haha.” To which I replied
 2   “Sweet,” in order to confirm that my name and likeness would not be used in the
 3   videogame, as per the oral agreement.
 4            13.   Mr. Goforth paid me via Venmo, entered in the “what’s it for?”
 5   section, three emojis resembling shirts. Which further reinforced that they were
 6   only using images of the clothing that I modeled. Attached hereto, as Exhibit 5, is
 7   copy of the Venmo payment.
 8            14.   Sometime in the summer of 2020 I started receiving notifications on
 9   Instagram that several people unknown to me, some acquaintances and some
10   friends were “tagging” me on Instagram Stories about me being a character in a
11   skateboarding videogame called Skater XL. (See Complaint, P. 9). One was from a
12   person I know from my local skatepark called “Cyrus.” “Cyrus” was interested in
13   videoing people skateboarding and asked if he could video me. I agreed. Sometime
14   in 2018 “Cyrus” videoed me skating. Since then I have not had any contact with
15   “Cyrus.”
16            15.   I was also tagged on an Instagram Story by a friend of mine named
17   Tyler Richter, with the screen name “tylurgrom.” Mr. Richter’s younger brother
18   was playing the Skater XL videogame and noticed that I was a character in the
19   videogame. (See Complaint, P. 9).
20            16.   In Skater XL it is possible to play the character that looks like me and
21   skate in my home skatepark.
22            17.   I captured a few of the screenshots, but did not save most of the other
23   approximately dozen Instagram Stories that also identified me as a character in the
24   Skater XL videogame and these stories expire and disappear after twenty-four
25   hours.
26            18.   After searching on the internet I found multiple advertisements for the
27   Skater XL videogame using my likeness. (See Complaint, P. 8). And in some of the
28
                                                       -4-
       DECLARATION OF ZACHARY MILLER IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE
                    PLANTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE § 425.16
 1   promotional materials the character with my near exact likeness was using brands
 2   that are in direct competition with brands that I endorse.
 3
 4           I declare under penalty of perjury of the laws of the United States and the State
 5   of California that the foregoing is true and correct. Executed on this 1st day of March,
 6   2021.
 7                                                 ______________________
 8                                                     Zachary Miller
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     -5-
       DECLARATION OF ZACHARY MILLER IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE
                  PLANTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE § 425.16
 1
                                         EXHIBITS
 2                                   TABLE OF CONTENTS
 3
                    Exhibit Number             Description            Page Numbers
 4                                            Screen shot of
                                              Nixon's Team
 5                          1
                                                  Page
                                                                            1-1

 6
                                              Screen shot of
 7                          2                    Google                     2-2
                                              Advertisement
 8
                                              Screen shot of
 9                                                 NBC
                            3                                               3-3
                                                Television
10                                               Program
11                                             Interview in
                            4                Juice Magazine                 4-4
12
13                                               Venmo
14                                            Payment from
                            5                                               5-5
                                               Goforth to
15                                               Miller

16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   -1-
     DECLARATION OF ZACHARY MILLER IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANTS MOTION TO STRIKE
                PLAINTIF’S COMPLAINT PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE § 425.16
EXHIBIT 1
1-1
EXHIBIT 2
2-2
EXHIBIT 3
3-3
EXHIBIT 4
4-4
EXHIBIT 5
5-5
